Rodenbeck, J.
The plaintiff is the widow and administratrix of Glenn Lockwood, and is seeking to recover damages for negligence causing the death of the decedent. She is not familiar with the apparatus, machinery and safety devices involved in the work in which the decedent was engaged, or with the conditions under which he worked, and is asking for an examination of officers and employees of defendant to enable her to frame her complaint. There is authority, under the present practice, as there was under the old practice, to have an examination before trial in a proper case, in order to frame a complaint. Such an examination, however, will be permitted only where the plaintiff desires it for the purpose of stating, with sufficient definiteness and certainty, a good complaint. She should have an examination to enable her to state all the grounds of negligence upon which she claims to be entitled to recover.
So ordered.